Filed 2/1/22 In re C.B. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 In re C.B., Jr., a Person Coming                             B312379
 Under the Juvenile Court Law.
                                                              (Los Angeles County
 LOS ANGELES COUNTY                                           Super. Ct. No. 21CCJP00599A)
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,
           Plaintiff and Respondent,

           v.

 C.B.,
           Defendant and Appellant.

      APPEAL from an order of the Superior Court of Los
Angeles County, Lisa A. Brackelmanns, Judge Pro Tempore.
Affirmed.
      Paul Couenhoven, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Veronica Randazzo, Deputy
County Counsel, for Plaintiff and Respondent.
       C.B. (father) appeals from the juvenile court’s jurisdictional
findings and disposition order. Father challenges the sufficiency
of the evidence supporting the court’s exercise of jurisdiction
over his son under Welfare and Institutions Code1 section 300,
subdivisions (a), (b), and (j), and the order removing the child
from father’s custody. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

I.     Dependency referrals and petition
       Father has two children—a son born in December 2010,
and a daughter born in August 2006. The children’s mother died
by suicide in 2013.
       The family first came to the attention of the Los Angeles
County Department of Children and Family Services (DCFS)
in November 2020, based on a referral alleging that there was
insufficient food in the family’s home. The following month, in
December 2020, DCFS received a second referral alleging
that father had been out of work and the family was struggling to
obtain food. The reporting party also disclosed that the then 14-
year-old daughter required emergency follow-up care from an
endocrinologist, neurologist, and psychiatrist. According to the
reporting party, the daughter had been diagnosed with diabetes,
extreme tremors, and depression, and had not been sleeping.
       During DCFS’s investigation of the referral, the children’s
social worker expressed concern to father about his daughter
being depressed and requested that he enroll the child in
therapy. Father failed to do so. The social worker also expressed

      1 Unless otherwise stated, all further statutory references
are to the Welfare and Institutions Code.




                                 2
concern about father’s own mental health. Father had told the
social worker, “I take care of my kids. I talked to them last year
about what’s happening now. I was able to pre-warn them about
COVID. I explained everything to them about what’s happening
now[,] and I told their teachers, family members, and my ex-
girlfriend at the time. I said there is something going on in
the air and with people’s mental stability.” Although father
initially agreed to participate in an up front assessment, he later
cancelled his appointment and failed to reschedule. As of
February 2021, DCFS’s investigation of the referral remained
open.
       On February 1, 2021, the daughter committed suicide by
jumping from her third floor bedroom window. When officers
responded to the scene, father refused to allow them inside the
home or to speak to them without an attorney present. The
officers observed that father showed no emotion regarding the
death of his child, though he said it was because the death had
not yet hit him. He denied his daughter suffered from a mental
illness or had made any statements indicating she was depressed.
       While executing a search warrant on the family’s home, law
enforcement found multiple pencil drawings on the daughter’s
bedroom wall. Some of the drawings depicted: (1) a grim reaper
with the words “straight to hell”; (2) a figure in a long dress with
the words “learning to dance with my depression”; (3) a girl
swinging from a tree by the neck with the words “deadmen
deadmen swinging in a tree how many deadmen do you see?
Tongue turned blue face gone grey. Watch them as they twist
and sway”; (4) wrists and hands with the words “I’m done”; and
(5) lips and teeth with the words “everyone talks too much.”




                                 3
       DCFS’s Multi-Agency Response Team immediately began
an investigation. On February 1, 2021, the children’s social
worker assigned to conduct the investigation interviewed father
at the family’s home. Father stated he did not notice anything
out of the ordinary the day before his daughter’s suicide. He also
reported he had a good relationship with his daughter, and
denied the child had ever said she wanted to hurt herself. When
asked about the drawings found on the daughter’s bedroom wall,
father replied that he had no concerns about them because the
family was artistic and his daughter liked to draw. When the
social worker pointed out that the images were concerning, father
minimized the drawings and said they were two years old.
Father acknowledged the previous social worker had told him
that his daughter was depressed and needed follow-up care with
different medical professionals. He disclosed he never questioned
his daughter about the social worker’s concerns because he did
not want to invade the child’s privacy.
       Father described his son as outgoing and outspoken. He
initially stated he loved his son, and then said he loved both of
his children equally. The social worker observed a difference in
the way father spoke about his son compared to his daughter.
When the social worker tried to set up a safety plan with father
to have the son stay with a family member, father refused and
stated the child needed to be in the home with him. The social
worker noticed father exhibited a flat affect during his interview.
       The social worker also conducted a private interview with
the son. The child reported his sister had fallen or jumped out of
her bedroom window. The son recounted he was in his own
bedroom when he heard a loud thump. He went to his sister’s
bedroom, looked out the open window, and saw her on the




                                 4
ground. After he told father, they put on their shoes and jackets
and then went downstairs where father called the police. The son
denied his sister ever told him that she wanted to hurt herself.
According to the son, neither he nor his sister talked much to
father because the family tended to remain in their respective
bedrooms. Father and his daughter only spoke when father went
to the market and asked her what she wanted. The son stated he
felt safe in the family’s home, and there was always enough food
to eat. He denied having any suicidal thoughts or feeling sad.
When asked if he felt sad about his sister’s death, the son
responded he was “a little sad,” but would think about “happy
memories.”
       The social worker subsequently interviewed a number
of maternal and paternal family members. The maternal
grandmother (MGM) reported that she had concerns about
the children since November 2020. The children consistently
complained they did not have food in the home, and acted as if
they were starving when they visited her. After the son’s school
contacted the MGM because the child had missed two weeks of
distance learning, father agreed that the son would go to MGM’s
home during the week and she would help him with his online
schooling. The MGM also believed father had neglected the
daughter’s medical needs. Father took his daughter to the doctor
in January 2020, but did not follow through on the doctor’s order
for lab work. In December 2020, the MGM took the daughter to
the doctor to have the lab work completed and to a follow-up
appointment regarding the results. The daughter’s doctor had
emergent concerns about her health because she was pre-
diabetic, was allergic to dairy and required an inhaler, was
experiencing tremors in her hands and short term memory loss,




                               5
and was suffering from depression. The doctor referred the
daughter to counseling as well as to a neurologist,
endocrinologist, nutritionist, and psychiatrist. The MGM
reported that father never followed up with any of the child’s
medical appointments.
       The MGM also believed father suffered from mental health
issues. The children had told her that father would lecture them
for hours and jump from topic to topic without making any sense.
The daughter had disclosed that father talked to himself in a
manner that at times seemed aggressive, and he sometimes went
to her bedroom while she was sleeping and would stand there
and stare at her. The daughter also had reported that father
would accuse her of stealing household items that he
had misplaced and would call her a liar when she denied his
accusations. Both children had said they were uncomfortable
around father.
       In his interview with the social worker, the maternal uncle
expressed similar concerns about the children. According to
the maternal uncle, father was an entrepreneur who would
spend money on materials for his clothing business rather than
on necessities for the children. The weekend before the daughter
died, she visited the MGM’s home and said there was no food in
father’s home. The maternal uncle reported that father was
verbally abusive toward the daughter, would accuse her of
stealing things from the home, and would favor the son over the
daughter. The maternal uncle also believed father neglected the
daughter’s medical needs by failing to follow through on her
doctor’s appointments. He noted that father did not take the
daughter to a neurologist for the tremor in her hands. Father




                                6
also failed to take the daughter to an optometrist for glasses, and
instead said, “God would cure her eyes.”
       A paternal aunt who saw the daughter the weekend before
her suicide did not observe any unusual behavior. The paternal
aunt braided the daughter’s hair that weekend, and the child
seemed excited to have her hair done. While the paternal aunt
did not have any concerns about father’s care of the children, two
paternal great-aunts shared a number of concerns. According to
paternal great-aunt R.R., father had been distant from the family
since 2019. R.R. had been told that father talked to himself. She
also had heard the daughter was unhappy and did not want to
live with father. R.R. noted that the paternal grandmother
suffered from bipolar schizophrenia and would talk to herself
when she was not taking medication. R.R. believed father needed
psychiatric help, and she feared the son would attempt suicide in
the future because of father. The paternal great-aunt, I.R.,
reported there were many signs that the daughter was suffering
from depression, but father failed to address them. I.R. believed
the son needed to be removed from the home to ensure his safety.
She stated that if the son remained in the home, she foresaw the
child attempting suicide and father not doing anything about it.
       On February 8, 2021, DCFS filed a dependency petition
on behalf of the son under section 300, subdivisions (b) and (j).
In counts b-1 and j-1, the petition alleged that the son was at
substantial risk of harm because father had medically neglected
the daughter by failing to obtain a mental health evaluation for
her or to follow through with her doctor’s recommendations for
medical care. In count b-2, the petition alleged that the son was
also at substantial risk of harm because father had failed to
provide the children with adequate food.




                                7
      On February 11, 2021, the juvenile court detained the son
from father. The court granted father monitored visitation with
the child, and set the matter for an adjudication hearing. DCFS
placed the son with the MGM.

II.   Jurisdiction and disposition report
      For its jurisdiction and disposition report, DCFS conducted
further interviews with the family about the allegations in the
petition. In his interview, father stated he was not comfortable
discussing the allegations without his attorney present. He
indicated he was upset with DCFS because he felt the agency had
done nothing for him and his family. He also expressed his belief
that DCFS had been negligent and should be held accountable
because the agency “pushed his daughter to the edge.” Father
declined to make a statement regarding the allegations of
medical neglect. He denied the allegations that he failed to
provide the children with adequate amounts of food, and stated
there was plenty of food in the family’s home.
      Father reported that he had a good relationship with his
daughter, and had maintained open communication with her.
According to father, the child never told him that she was sad or
stressed. Instead, the daughter said she liked living with father
and did not want to leave the home. Father noted that the
daughter was very artistic, and that the drawings in her bedroom
were two and a half years old. He did not believe the drawings
indicated that the daughter was depressed or intended to hurt
herself. Father stated that he believed the DCFS’s involvement
with the family had caused the daughter to take her own life. He
further expressed that DCFS should be liable for the funeral
expenses and the emotional distress he was experiencing.




                               8
       In his interview, the son denied all forms of abuse.
Although the son initially denied any feelings of sadness, he
admitted he felt sad when he thought about his sister. He stated,
however, that he tried not to focus on what happened the day his
sister died and to instead focus on positive things such as school.
The son indicated that he liked living with the MGM, and that he
would like to live with both her and father. He also reported
having a good relationship with father. With respect to the
medical neglect allegations, the son initially expressed that he
did not want to talk about his sister, and he became emotional
during the interview. The child then said he did not interact
much with father because everyone stayed in their own rooms,
including during mealtimes. The son also said he had a better
relationship with father than his sister had, and father did not
talk much to his sister. With respect to the inadequate food
allegations, the son reported that there was always food in the
family’s home. He noted that the MGM offered more food options
than father, but he always had enough food to eat.
       In her interview with DCFS, the MGM reiterated her
concerns that father did not provide the children with adequate
food, neglected the daughter’s medical needs, and had mental
health issues. According to the MGM, the daughter would spend
the weekends at her home, and they would regularly
communicate during the weekdays via telephone calls and text
messages. The daughter had disclosed that she was not
comfortable living with father, but she believed he would not
allow her to move to the MGM’s home. The daughter also had
reported that she felt neglected by father because he rarely spoke
to her. The daughter never expressed feelings of depression or
thoughts of suicide to the MGM.




                                9
      The MGM shared text messages she had received from the
daughter. In one message, the daughter stated that she lived in
an “awful toxic household,” she was dealing with “a terrible
father,” and “[c]ertain things are blatantly wrong but nothing
changes.” She also expressed that there was neglect in the home,
not enough food or water, and both mental and physical abuse.
In a subsequent message, the daughter reported that she had not
had anything to drink or eat, father had not spoken to her, and
she sat in her room all day. In another message, the daughter
stated she “was old enough to remember how [her] dad acted
when he was normal,” and she “had to watch [him] slowly spiral
into this de[s]cent of madness.”
      The MGM last spoke with the daughter the weekend before
her death. She also received a photo from the daughter showing
that the child had just had her hair done. The MGM did not
believe the daughter had planned to commit suicide, and
suspected something had happened on the night of her death that
made her feel there was no way out. The MGM reported that,
since the daughter’s death, the son had not shown any sadness or
mentioned his sister. She believed the son would benefit from
mental health services due to the trauma he had suffered in
losing both his mother and his sister.
      In his interview, the maternal uncle indicated that he was
concerned about father’s mental health. Prior to her death, the
daughter disclosed that father displayed bizarre behavior and
would lock himself in the bathroom and talk to himself for hours.
The maternal uncle also expressed concern about the son’s
mental well-being. He believed the son would benefit from
therapy because the child appeared to have a lot on his mind but
did not talk about his sister.




                               10
       In her interview with DCFS, paternal great-aunt R.R.
stated she last saw the daughter in the summer of 2020, and the
child did not seem happy. R.R. had minimal contact with the
daughter in 2020 due to the COVID-19 pandemic, and when she
attempted to reach out to father, he did not respond. R.R. had
heard from a nephew that father “slapped the crap out of” the
son, but she could not recall which nephew made that comment.
She also had heard from another relative that the daughter had
been looking for ways to kill herself.
       DCFS spoke with a counselor at the son’s school who
reported that she had submitted a referral for mental health
services for the child. The counselor explained that she had been
checking in with the son twice a week, and that the child
appeared nonchalant and not visibly affected by the recent
events. The counselor was concerned the son was unable to
verbalize his grief at that time.
       In its report, DCFS expressed concern about father’s
mental health issues and his failure to enroll the daughter in
therapy or to follow up with the child’s medical appointments.
DCFS also noted that father minimized the concerning drawings
found in the daughter’s bedroom, and blamed DCFS for the
child’s death despite the evidence that the daughter needed
emotional support before the agency became involved with the
family. DCFS recommended the juvenile court sustain the
petition and assert jurisdiction over the son. DCFS did not make
a recommendation as to family reunification services for father
because law enforcement was continuing to investigate whether
the daughter’s death was a suicide or homicide.




                               11
III.   First amended petition and last minute information
       On March 2, 2021, DCFS filed a first amended dependency
petition that added counts under section 300, subdivisions (a) and
(b). Count a-1 of the amended petition alleged that father
physically abused the son on a prior occasion by grabbing the
child’s forearm and pinching his cheek. Count b-3 alleged that
father had unresolved mental health issues that inhibited his
ability to provide regular care to the son.
       In a last minute information report filed on March 3, 2021,
DCFS stated that the MGM had reported that the son suffered
possible physical abuse in father’s care. The MGM provided a
photo showing a large mark and bruise on the son’s forearm, and
a second photo depicting a large scrape on the child’s left cheek.
The son told the MGM that, in November 2020, father grabbed
him by the arm and pinched him on the cheek. When DCFS
asked the son about the physical abuse allegations, the child
initially stated he did not remember how he had sustained the
injuries shown in the photos. The son then disclosed that father
pinched his forearm as he was lecturing the child about his
behavior. The son said he scraped his cheek when he fell one
morning on his way to meet the MGM for school.
       In a follow-up interview with DCFS, father denied the
allegations in the amended petition. He stated he did not
physically discipline the children, and did not have any mental
health issues. Father reported that DCFS’s intervention was the
result of “someone disagreeing with [his] parenting style.” He
also questioned why DCFS was raising new allegations so close to
the adjudication hearing, and reiterated his belief that the
agency was responsible for his daughter’s suicide because the
child died on “DCFS’s watch.”




                               12
      In another last minute information report filed on April 1,
2021, DCFS indicated that law enforcement had concluded its
investigation of the daughter’s death, and no criminal charges
would be filed against father. DCFS recommended the juvenile
court maintain jurisdiction and father participate in a mental
health evaluation. DCFS also recommended father’s visits with
his son remain monitored in an agency-approved setting.

IV.    Jurisdiction and disposition hearing
       On April 15 and 27, 2021, the juvenile court held a
combined jurisdiction and disposition hearing. The court
admitted into evidence the reports filed by DCFS. Father’s
counsel called four witnesses to testify: (1) the MGM; (2) the
maternal uncle; (3) the paternal great aunt, R.R.; and (4) the
paternal great aunt, I.R.
       The MGM testified that she last had a meal in father’s
home two years ago. When she saw the daughter the weekend
before her death, the child seemed happy and did not express any
suicidal thoughts. The MGM denied telling DCFS that father
failed to follow up with the daughter’s medical appointments;
rather, the social worker told the MGM that father was not
following up. The MGM was comfortable caring for the son if the
child was removed from father’s custody and would be supportive
of reunification with father.
       The maternal uncle testified that he never had any meals
in father’s home or checked his refrigerator for food. R.R.
testified that the paternal grandmother had been hospitalized for
a nervous breakdown and had been diagnosed with schizophrenia
or bipolar disorder. When R.R. last saw the daughter, the child
did not look happy. I.R. testified that the daughter was an
introverted child, and that she did not know if the daughter had




                                13
been depressed. I.R. believed the son should be removed from
father’s home immediately after the daughter’s death, but felt it
was currently safe for the child to return to father’s care.
      After hearing the argument of counsel, the juvenile court
sustained the first amended petition as pleaded. Turning to
disposition, the juvenile court declared the son a dependent of the
court under section 300, subdivisions (a), (b), and (j), and ordered
the child removed from father’s custody. The court ordered
father to participate in an Evidence Code section 730 evaluation,
mental health counseling, parenting education, and conjoint
counseling with the son if recommended by the therapist. Father
was granted monitored visitation a minimum of nine hours per
week.
      Father filed a timely appeal.
                          DISCUSSION
      On appeal, father challenges the sufficiency of the
evidence supporting the juvenile court’s findings and orders at
the jurisdiction and disposition hearing. He specifically contends
the evidence was insufficient to support each of the jurisdictional
findings because DCFS failed to prove that any alleged conduct
by father placed his son at substantial risk of harm at the time of
the hearing. He also claims there was insufficient evidence to
support the disposition order because DCFS failed to establish
that his son would be at substantial risk of harm if returned to
father’s care, or that removal was the only reasonable means
of protecting the child from such risk.

I.    Applicable law and standard of review
      “At the first stage of dependency proceedings, the juvenile
court determines whether the child is subject to juvenile court




                                14
jurisdiction; DCFS has the burden to prove jurisdiction by a
preponderance of the evidence. [Citation.] At the second stage,
the juvenile court must decide where the child will live while
under juvenile court supervision; to support removal from
parental custody, DCFS has the burden to prove by clear and
convincing evidence that there is a risk of substantial harm to the
child if returned home and the lack of reasonable means short of
removal to protect the child’s safety.” (In re Yolanda L. (2017)
7 Cal.App.5th 987, 992.)
        We review challenges to the sufficiency of the evidence
underlying jurisdictional findings and disposition orders for
substantial evidence. (In re I.J. (2013) 56 Cal.4th 766, 773.)
“ ‘ “In making this determination, we draw all reasonable
inferences from the evidence to support the findings and
orders of the dependency court; we review the record in the
light most favorable to the court’s determinations; and we note
that issues of fact and credibility are the province of the trial
court.” [Citation.] “We do not reweigh the evidence or exercise
independent judgment, but merely determine if there are
sufficient facts to support the findings of the trial court.” ’ ”
(Ibid.) “When reviewing a finding that a fact has been proved by
clear and convincing evidence, the question before the appellate
court is whether the record as a whole contains substantial
evidence from which a reasonable factfinder could have found it
highly probable that the fact was true.” (Conservatorship of O.B.
(2020) 9 Cal.5th 989, 1011.) “The appellant has the burden of
showing there is no evidence of a sufficiently substantial
nature to support the findings or orders.” (In re E.E. (2020)
49 Cal.App.5th 195, 206.)




                                15
II.    Substantial evidence supported the jurisdictional
       finding under section 300, subdivision (j).
       The juvenile court sustained count j-1 in the first amended
petition as follows: “The child[’s] . . . father . . . medically
neglected the child’s now deceased sibling . . . . The child’s sibling
demonstrated mental and emotional problems including
depression, and on or about January 2020, the sibling was
referred for a psychiatric evaluation, due to the child’s mental
and emotional problems. The father failed to obtain a mental
health evaluation for the sibling. Further, on or about January
2020, the sibling’s primary doctor ordered lab work for the sibling
and the father failed to ensure that the sibling obtained the
necessary lab work. The sibling’s primary doctor expressed
concerns in regards to the child being pre-diabetic, the tremors
in the sibling’s hands and the sibling’s short term memory loss,
allergy to milk, and the use of an inhaler. The sibling was
referred to counseling, a neurologist, an endocrinologist, and
a nutritionist and the father failed to follow through with the
sibling’s primary doctor’s medical recommendations. The medical
neglect of the child’s sibling . . . by the father, endangers the child
a[nd] places the child at risk of serious physical harm, damage,
danger, and neglect.”
       Section 300, subdivision (j) provides that a child comes
within the jurisdiction of the juvenile court if the “child’s sibling
has been abused or neglected, as defined in subdivision (a), (b),
(d), (e), or (i), and there is a substantial risk that the child will
be abused or neglected, as defined in those subdivisions.” A
jurisdictional finding under “section 300, subdivision (j) has two
elements: first, that the [child’s] sibling has been abused or
neglected, and second, that there is a substantial risk that the




                                  16
[child] will be abused or neglected.” (In re Ashley B. (2011)
202 Cal.App.4th 968, 981.) In determining whether there is a
substantial risk to the child, the juvenile court must “consider the
circumstances surrounding the abuse or neglect of the sibling, the
age and gender of each child, the nature of the abuse or neglect of
the sibling, the mental condition of the parent or guardian, and
any other factors the court considers probative.” (§ 300, subd. (j).)
       As our Supreme Court has explained, section 300,
subdivision (j) “ ‘was intended to expand the grounds for the
exercise of jurisdiction as to children whose sibling has been
abused or neglected as defined in section 300, subdivision (a), (b),
(d), (e), or (i).’ ” (In re I.J., supra, 56 Cal.4th at p. 774.) “ ‘The
broad language of subdivision (j) clearly indicates that the trial
court is to consider the totality of the circumstances of the child
and his or her sibling in determining whether the child is at
substantial risk of harm. . . . The provision thus accords the trial
court greater latitude to exercise jurisdiction as to a child whose
sibling has been found to have been abused than the court would
have in the absence of that circumstance.’ ” (Ibid.)
       In assessing the risk of harm posed to a child, it also is
necessary to recognize that “ ‘[s]ome risks may be substantial
even if they carry a low degree of probability because the
magnitude of the harm is potentially great.’ ” (In re I.J., supra,
56 Cal.4th at p. 778.) Accordingly, “[t]he more severe the type
of sibling abuse, the lower the required probability of the child’s
experiencing such abuse to conclude the child is at a substantial
risk of abuse or neglect under section 300.” (Ibid.; accord, In re
D.B. (2018) 26 Cal.App.5th 320, 328.)
       In this case, we conclude there was substantial evidence
supporting the juvenile court’s exercise of jurisdiction under




                                 17
section 300, subdivision (j) because father’s failure to address the
daughter’s significant medical needs placed the son at substantial
risk of suffering neglect or abuse in father’s care. On appeal,
father does not dispute that he neglected his daughter within the
meaning of section 300, subdivision (b).2 Indeed, father
acknowledges that he “neglected his duties to [his daughter] by
failing to seek help for her depression and by failing to follow up
with doctor’s appointments to address her medical needs.”
Rather, father argues that his son was not at substantial risk of
neglect or abuse because there was “no evidence [the son]
suffered from depression or any other psychological or physical
ailment,” and thus, “no evidence [the son] had any similar needs
that required addressing.” Father’s argument lacks merit.
       There was ample evidence to support the juvenile court’s
finding that the son was at substantial risk of abuse or neglect at
the time of the jurisdiction and disposition hearing. During the
course of the dependency proceedings, multiple family members
shared concerns about the son’s mental health following the
death of his sister. The maternal uncle told DCFS that the son
appeared “to have a lot on his mind,” but the child did not talk
about his sister’s death or about her at all. The MGM similarly
related that the son had suffered traumatic experiences in losing


      2 Section 300, subdivision (b)(1) provides, in relevant part,
that a child comes within the jurisdiction of the juvenile court if
the “child has suffered, or there is a substantial risk that the
child will suffer, serious physical harm or illness, as a result of
the failure or inability of child’s parent or guardian to adequately
supervise or protect the child, . . . or by the willful or negligent
failure of the parent or guardian to provide the child with
adequate food, clothing, shelter, or medical treatment.”




                                 18
both his mother and his sister to suicide; however, the child did
not mention his sister or share his feelings about the tragic
events that had taken place. As a result, both the maternal uncle
and grandmother believed the child would benefit from therapy.
Two paternal great-aunts, R.R. and I.R., also expressed concern
about the son’s mental health, and told DCFS that they feared
the child might attempt suicide in the future if left in father’s
care. Additionally, the school counselor reported that she had
requested mental health services for the son because she had
observed him to be nonchalant about his sister’s death, and she
was concerned that he was not verbalizing his grief. Thus,
contrary to father’s claim that his son was not suffering from
depression or any other emotional problems, the record contains
substantial evidence that the child was struggling with mental
health issues that needed to be addressed.
       The record also reflects that, throughout the dependency
proceedings, father showed a persistent lack of insight into the
mental health issues suffered by his daughter, and an
unwillingness to recognize how his conduct contributed to the
child’s depression and failure to receive necessary medical care.
When DCFS first became involved with the family, the social
worker expressed her concern to father that the daughter was
depressed, and she requested that he enroll the child in therapy.
Father failed to do so, and he later revealed that he did not speak
to the child about the social worker’s concerns because he “never
wanted to invade his daughter’s privacy.” Following his
daughter’s suicide, father continued to minimize the warning
signs that preceded her death, asserting that he had no concerns
about the drawings on his daughter’s bedroom wall depicting




                                19
depression and death because the child was artistic, and the
drawings were not recent.
      Moreover, rather than accept any responsibility for his
neglect of his daughter’s substantial medical needs, father
repeatedly tried to shift blame to DCFS. He claimed in his
interviews that DCFS should be held accountable for the child’s
suicide because the agency had “pushed his daughter to the
edge,” and she had died on “DCFS’s watch.” The evidence
showed, however, that the daughter’s mental health issues
existed before DCFS’s involvement with the family, and the child
had expressed to her maternal relatives that she felt neglected
and unloved by father. While the son reported having a better
relationship with father than his sister had, he admitted that
father rarely interacted with either sibling, and they spent most
of their time alone in their respective bedrooms. Given father’s
conduct in failing to recognize and address the daughter’s serious
mental health issues and need for treatment, the juvenile court
reasonably could infer that the son’s mental health needs would
likewise be neglected.
      Considering the totality of the record, the juvenile court
reasonably could conclude that the son was at substantial risk of
suffering neglect or abuse in father’s care, and that jurisdiction
over the child was necessary to protect him from such risk of
harm. The juvenile court’s finding that the son came within the
jurisdiction of the court under section 300, subdivision (j) was
therefore supported by substantial evidence.3


      3  “ ‘When a dependency petition alleges multiple grounds
for its assertion that a minor comes within the dependency
court’s jurisdiction, a reviewing court can affirm the juvenile




                                20
III.   Substantial evidence supported the order removing
       the son from father’s custody.
       “ ‘At the dispositional hearing, a dependent child may not
be taken from the physical custody of the parent under section
361 unless the court finds there is clear and convincing evidence
there is or would be a substantial danger to the child’s physical
health, safety, protection, or physical or emotional well-being if
returned home, and that there are no reasonable means to
protect the child’s physical health without removing the child.’ ”
(In re D.P. (2020) 44 Cal.App.5th 1058, 1065; see § 361,
subd. (c)(1).) The court must determine “whether reasonable
efforts were made to prevent or to eliminate the need for removal
of the minor from his or her home” and “shall state the facts on
which the decision to remove the minor is based.” (§ 361,
subd. (e).)
       “In determining whether a child may be safely maintained
in the parent’s physical custody, the juvenile court may consider
the parent’s past conduct and current circumstances, and the
parent’s response to the conditions that gave rise to juvenile court
intervention.” (In re D.B., supra, 26 Cal.App.5th at p. 332.) “A
removal order is proper if it is based on proof of (1) parental

court’s finding of jurisdiction over the minor if any one of the
statutory bases for jurisdiction that are enumerated in the
petition is supported by substantial evidence. In such a case, the
reviewing court need not consider whether any or all of the other
alleged statutory grounds for jurisdiction are supported by the
evidence.’ ” (In re I.J., supra, 56 Cal.4th at p. 773.) In this case,
because there was substantial evidence supporting the juvenile
court’s exercise of jurisdiction under section 300, subdivision (j),
we need not consider whether jurisdiction was also proper under
subdivisions (a) or (b).




                                 21
inability to provide proper care for the minor and (2) potential
detriment to the minor if he or she remains with the parent.
[Citation.] The parent need not be dangerous and the minor need
not have been harmed before removal is appropriate. The focus
of the statute is on averting harm to the child.” (In re T.W. (2013)
214 Cal.App.4th 1154, 1163; accord, In re D.B., at p. 328.)
       In this case, the same evidence that supported the juvenile
court’s jurisdictional finding under section 300, subdivision (j)
also supported its removal order. (§ 361, subd. (c)(1); see In re
D.B., supra, 26 Cal.App.5th at p. 332 [“ ‘jurisdictional findings
are prima facie evidence the minor cannot safely remain in the
home’ ”].) As discussed, father neglected his daughter’s mental
health because he prioritized his desire to respect the child’s
privacy over her urgent need for psychological care. Following
his daughter’s suicide, father continued to rationalize and
minimize the signs that she may have been suffering from severe
depression and suicidal ideation, and he repeatedly claimed
DCFS was solely responsible for the child’s tragic death. There
was no indication that, as of the jurisdiction and disposition
hearing, father had gained any insight into his conduct and the
substantial risk of harm that it posed to his surviving child.
       In challenging the juvenile court’s removal order, father
asserts there were less drastic alternatives to removal such as
returning his son to his custody “under stringent conditions of
supervision by the agency.” (In re Hailey T. (2012)
212 Cal.App.4th 139, 148.) Father reasons that his son had
already been referred for counseling, and that the services
ordered for father could have been pursued without removing the
child from his care. However, prior to the daughter’s death,
father had not been receptive to services from DCFS. He also




                                22
maintained throughout the proceedings that DCFS’s intervention
was the result of a disagreement with his parenting style rather
than any neglectful conduct on his part. On this record, the
juvenile court reasonably could conclude that father’s medical
neglect of his daughter presented a substantial risk of harm to
his son, and such risk could only be obviated by removing the
child from father’s custody. The removal order was supported by
substantial evidence.
                        DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED.



                                          VIRAMONTES, J.*

We concur:



      LAVIN, Acting P. J.



      EGERTON, J.




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                               23